Citation Nr: 0818930	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for patellofemoral 
syndrome, bilateral knees.

4.  Entitlement to service connection for chronic disability 
of the feet manifested by joint pain.

5.  Entitlement to service connection for chronic disability 
of the elbows, manifested by joint pain.

6.  Entitlement to service connection for disability of the 
wrists, manifested by joint pain.

7.  Entitlement to service connection for chronic disability 
manifested by coughing and shortness of breath as a result of 
asbestos exposure.

8.  Entitlement to an initial rating in excess of 70 percent 
for service-connected major depressive disorder with 
psychosis, prior to May 9, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1981 to January 
1982, and from October 2001 to February 2003.  He also had 
service with the Mississippi Air Force National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to service 
connection for chest pain, obstructive sleep apnea, 
patellofemoral syndrome, bilateral knees, chronic disability 
of the feet manifested by joint pain, chronic disability of 
the elbows, manifested by joint pain, disability of the 
wrists manifested by joint pain, and chronic disability 
manifested by coughing and shortness of breath as a result of 
asbestos exposure.  The veteran also appealed the rating 
action's assignment of a 70 percent rating for his service-
connected major depressive disorder with psychosis, effective 
September 29, 2004.  While a December 2007 rating decision 
has recently assigned a 100 percent rating, since it did so 
effective only from May 9, 2007, and the veteran has not 
withdrawn his appeal as to this matter with respect to the 
period prior to that date, the Board finds that it continues 
to have jurisdiction over the issue of entitlement to an 
initial rating in excess of 70 percent for service-connected 
major depressive disorder with psychosis prior to May 9, 
2007.


REMAND

In the veteran's original VA Form 9, dated in January 2006, 
he requested a hearing before a member of the Board at his 
local RO.  Thereafter, in another VA Form 9 pertaining to his 
increased rating claim, dated in May 2006, the veteran again 
checked the box indicating his desire for such a hearing and 
wrote in the words "video conference."  While the claims 
file then indicates that he did not report for an April 2008 
video-conference hearing for which he had been properly 
notified, correspondence was received from the veteran prior 
to that date, which contains a hand written note from the 
veteran requesting "another date in appx 90 days."  
Consequently, since there is no indication that the veteran 
ever withdrew his original request for a hearing before a 
member of the Board at his local RO, the Board finds that it 
has no alternative but to remand this matter so that the 
veteran can be provided with his previously requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a video-
conference hearing before a member of 
the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



